Citation Nr: 0027900	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
smell.  

2.  Entitlement to service connection for loss of sense of 
taste.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
February 1971.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 1999, the Board remanded this matter to the RO for 
further development.  This case has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in Vietnam and received the Combat 
Action Ribbon.  

3.  The veteran engaged in combat with the enemy.  

4.  The medical evidence does not establish that the 
veteran's sense of loss of smell and taste resulted from 
exposure to acoustic trauma during service.  


CONCLUSION OF LAW

The veteran's loss of sense of smell and taste was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107, 
1154(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(d) (1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Pre-service medical records reflect that the veteran incurred 
concussions to his head on several occasions.  A neurological 
consultation dated in July 1967 shows that while playing 
football in 1963 the veteran was kicked in the head and was 
knocked unconscious.  There were no residuals, and X-rays of 
the skull were presumed normal (since the veteran was not 
taken to the hospital).  In 1966, while playing soccer the 
veteran again was knocked down, fell on the back of his head, 
and was unconscious for a brief period.  On another occasion, 
the veteran sustained a blow to the face.  He did not become 
unconscious, but he did have some vomiting thereafter.  The 
examiner noted that there had not been any focal neurologic 
deficit associated with the veteran's head injuries and that 
none of the incidents resulted in any chronic complaints in 
regard to the veteran's neurologic system.  A review of the 
veteran's body systems was negative, and the veteran denied 
having any complaints.  At the conclusion of an examination, 
the impression was no neurologic disease.  The examiner noted 
a history of two rather minor episodes of concussion with 
brief loss of consciousness with no apparent residual from 
either.  It was noted that an electroencephalogram was 
normal.  

Service medical records are negative for complaints or 
findings pertaining to a loss of smell or taste.  The veteran 
reported a history of a head concussion when examined in May 
1968.  The report of a separation examination dated in 
January 1971 did not reflect any evidence of head concussion 
or any findings or complaints associated with diminished 
smell or taste.  

The DD Form 214 shows that the veteran's awards and 
decorations include the Vietnam Service Medal and the Combat 
Action Ribbon.  

In September 1996, a formal application for compensation and 
pension for loss of sense of taste and smell was received 
from the veteran.  

In support of his claim the veteran submitted an opinion 
dated in August 1997 provided by Brian Gibson, M.D., 
Department of Otolaryngology, Kaiser Permanente.  The veteran 
reported that as a result of his participation in firing 106 
millimeter (mm) recoilless rifle shells while in Vietnam, he 
had an episode of nausea and vomiting after firing 
approximately 30 to 40 rounds and being so close to the 
weapon.  The veteran indicated that, at that time, he was 
examined and thought to have suffered a mild concussion.  Dr. 
Gibson noted that the veteran reported having experienced an 
immediate loss of the ability to smell at that time.  On 
examination, there were no obstructing lesions in the nose 
and no obvious source for his anosmia.  Dr. Gibson concluded 
that it appeared that the veteran experienced some event in 
service that resulted in the veteran's loss of ability to 
smell and taste and that he had not regained these senses 
despite the passage of thirty years.  It was noted that the 
veteran had undergone an operation to repair a deviated 
septum about 10 to 15 years ago, but that the procedure did 
not improve the veteran's sense of smell.  

The record also includes the report of a VA compensation and 
pension examination dated in March 1998.  The examiner 
indicated that he had reviewed the veteran's claims file.  At 
the conclusion of an examination, the examiner diagnosed the 
veteran as having partial smell loss and partial loss tastes.  
The examiner provided that the etiology of these disorders 
was unknown.  

The record includes several statements of the veteran's 
family and friends dated in 1997 and 1998 who attest to the 
veteran having complained of a diminished sense of smell and 
taste.  These affiants indicated that the veteran told them 
that he noticed a loss of sense of smell while on active duty 
in Vietnam. The veteran's wife provided that she has noticed 
a decrease in her husband's of sense of smell and taste, 
particularly in the way he overly seasons his food.  None of 
the affiants served with the veteran and were not present at 
the time of the onset of the veteran's claimed loss of his 
senses.  

Pursuant to the June 1999 remand, Dr. Gibson provided 
additional information regarding the basis of his opinion in 
April 2000.  The doctor noted that in reaching his opinion no 
other records were available to him and that he relied on the 
veteran's representations.  

II.  Analysis

The Board finds that the veteran's claims for service 
connection for loss of sense of smell and taste are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that this claim is plausible.  The Board 
is also satisfied, with respect to such claim, that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required by statute.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 3.303 (1999).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran. 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.304(d) (1999).

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary."  Id at 
392-3.

In Caluza v. Brown, the emphasis was that 38 U.S.C.A. § 
1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  Accordingly, the 'lay or other 
evidence' [will] be accepted as sufficient proof of service 
incurrence or aggravation unless there is 'clear and 
convincing evidence' that the disease or injury was not 
incurred or aggravated in service.  Caluza, at 508 (citing 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994)).

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette Court's decision 
supplemented the Caluza medical nexus analysis but that in 
certain cases lay evidence would satisfy the first step under 
Collette. More recently Nolen v. West, 12 Vet. App. 347, 350 
(1999) and Clyburn v. West, 12 Vet. App. 296, 303 (1999), 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.

In this matter, the veteran asserts that he was assigned to 
the 7th Marine Regiment in Vietnam in 1970 and that he was 
placed in charge of an operation.  In that position, the 
veteran indicated that he supervised the firing of 106mm 
recoilless rifles against the opposition.  As result of 
exposure to the shells being fired, the veteran claims that 
he became nauseated, disoriented and that a corpsman told him 
that he probably suffered a concussion as a result of being 
so close to the firing rifles.  The veteran states that he 
noticed a loss of sense of smell and taste right after the 
incident.  The veteran indicates that he did not report his 
injury and loss of sense of smell at the time of discharge 
because of his enthusiasm to return home.  

The first question that must be answered in this matter is 
whether the veteran may be considered to have engaged in 
combat.  As indicated above, the veteran was awarded the 
Combat Action Ribbon.  The Board notes that the evidence does 
not provide the dates of the veteran's tour of duty in 
Vietnam or any information with regard to the activities of 
the veteran's unit.  In that the evidence shows that the 
veteran received a decoration associated with Vietnam (the 
Vietnam Service Medal) and that he was awarded a citation 
associated with combat (the Combat Action Ribbon), it is 
established that he engaged in combat during service.  
Therefore, satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury shall be 
accepted as proof of service connection if consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d).  In that 
connection, the Board accepts the veteran's representations 
that he was exposed to heavy acoustic trauma during service 
and that he experienced a sense of loss and smell at that 
time.  

The next question that must be answered is whether the 
veteran's current sensory disorders are related to his 
service experience.  The Board recognizes the lay statements 
wherein the affiants claim that the veteran reported having 
lost his sense of smell and taste during service.  In that 
none of these witnesses are shown to be medical experts, they 
are not qualified to assert contentions that the veteran's 
sense disorders are related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  This Board notes 
that this matter involves a medical question.  The record 
includes two medical reports regarding the veteran's 
disabilities at issue.  First, the Board considers the March 
1998 VA examination report.  At that time, the veteran 
asserted a history of sensory deficits consistent with that 
previously noted.  After reviewing the veteran's claims file 
and examining the veteran, the examiner diagnosed the veteran 
as having partial loss of smell and taste.  However, the 
examiner noted that the etiology of those disorders was 
unknown.  Next, is Dr. Gibson's opinion which relates the 
veteran's diminished sense of taste and smell to service.  
The Board recognizes that the doctor is associated with 
otolaryngology.  However, the Board notes Dr. Gibson's 
opinion has little probative value.  From the time in which 
the veteran separated from service in 1971 until the date of 
Dr. Gibson's opinion, August 1997, there is no medical 
evidence of record showing treatment for the veteran's 
disorder either by Dr. Gibson or any other health care 
provider, and no evidence of continuity of symptoms.  Dr. 
Gibson rendered an opinion almost over 20 years after the 
veteran separated from service without having reviewed the 
veteran's medical record which included at least one other 
medical assessment regarding the veteran's disorders.  In 
addition, Dr. Gibson noted that there was no pathological 
basis for the veteran's loss of sense of smell and taste.  
Based on these factors, the Board finds that the basis of Dr. 
Gibson's opinion is tenuous.  Having carefully considered and 
weighed the evidence in this matter, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for loss of sense of smell and taste.  







ORDER

The claims for service connection for loss of sense of taste 
and smell are denied.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 


